KAREN LeCRAFT HENDERSON, Circuit Judge,
concurring:
I concur in the majority opinion except for its suggestion that discovery could reveal facts entitling the appellants to invoke the first commercial activity exception in 28 U.S.C. §1606(a)(2).
In Janini v. Kuwait University, 43 F.3d 1534 (D.C.Cir.1995), we held, construing Saudi Arabia v. Nelson, 507 U.S. 349, 113 S.Ct. 1471, 123 L.Ed.2d 47 (1993), that an action for breach of an employment contract, where the breach was caused by a decree of the Kuwaiti Council of Ministers that automatically terminated all contracts between the government and non-Kuwaiti citizens, was “based upon the termination of the employment contracts and not... upon any pre-employment negotiations or recruitment conducted in this country.” 43 F.3d at 1536. I believe ■ Janini compels the conclusion that the breach of contract action here is based upon the casino license revocation (which is not alleged to have occurred anywhere but in Greece — plainly not in the United States) and not on any pre-contractual solicitation in this country. Nor do I believe that the license revocation on which the lawsuit is based can have a ‘substantial contact with the United States,' as the majority supposes, based on the pre-contractual solicitation activities, which the majority acknowledges can neither form the basis for the transaction, Maj. Op. at 253 n.4, nor even be characterized as “ ‘commercial transactions,’ ” id. at 253 (quoting Zedan v. Kingdom of Saudi Arabia, 849 F.2d 1511, 1513 (D.C.Cir.1988)). While it is true that “[w]e have never decided precisely what ‘substantial contact’ amounts to in the FSIA context,” Maj. Op. at 253, I cannot imagine we would ever find it attaches to a contractual breach simply by virtue of pre-contractual solicitation.
Although I do not believe the appellants can adduce facts to support the first section 1605(a)(2) commercial activity exception, they may be able to do so for the third exception, which the majority found it unnecessary to consider. See Maj. Op. at 253 n.4. If discovery reveals that the Greek government knew its revocation would cause losses to investors in this country, then the revocation may constitute “an act outside the territory of the United States in connection with a commercial activity of the foreign state elsewhere” that “causes a direct effect in the United States,” triggering the third exception. See Callejo v. Bancomer, S.A., 764 F.2d 1101, 1112 (5th Cir.1985) (action against Mexican *257bank for breach of obligations under certificates of deposit issued to American investors comes within third exception where bank “engaged in a regular course of business conduct” with investors “over a several-year period,” having “called them in the United States, mailed the certificates to them there, and remitted payments through an American correspondent bank”); cf. Republic of Argentina v. Weltover, Inc., 504 U.S. 607, 112 S.Ct. 2160, 119 L.Ed.2d 394 (1992) (Argentina’s rescheduling of payment dates for bonds caused direct effect in United States within third exception where bond payees had designated their accounts in New York as the place of payment, and Argentina made some interest payments into those accounts before announcing that it was rescheduling the payments”).